 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 396 
In the House of Representatives, U. S.,

May 5, 2009
 
RESOLUTION 
Honoring the graduating Class of 2009 at the University of California, Merced. 
 
 
Whereas the University of California system has become one of the largest and most highly acclaimed institutions of higher learning in the world;  
Whereas Founding Chancellor Carol Tomlinson-Keasey, countless individuals, numerous elected officials, and an exceptional team of talented academic and administrative professionals shared a vision and drive to carry forward the University of California’s historic mission of excellence in teaching, research, and public service by assembling to build the Nation’s first major public research university of the 21st century in Merced, California;  
Whereas half of UC Merced’s students are the first in their families to attend college;  
Whereas UC Merced celebrates having one of the most ethnically diverse research campuses in the Nation;  
Whereas UC Merced increases educational access and opportunities for San Joaquin Valley students and will contribute to enhanced job opportunities, new business development, and economic growth throughout Central California;  
Whereas 518 students will comprise the first-ever graduating class from UC Merced on May 16, 2009;  
Whereas First Lady Michelle Obama will honor UC Merced’s first graduating class by delivering the commencement speech; and  
Whereas the class of 2009 helped establish a thriving campus and leave UC Merced highly qualified and ready to make deep and lasting marks in their communities as leaders of the 21st century: Now, therefore, be it  
 
That the House of Representatives commends the students comprising the first graduating class at the University of California, Merced, the class of 2009, for their pioneering spirit, dedication, efforts, and desire to help establish an institution that puts Merced on the road to opportunity and promises to inspire the educational dreams of young people in this underserved region for generations to come.  
 
Lorraine C. Miller,Clerk.
